     Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 1 of 21




                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )           CRIMINAL ACTION NO.
                          )
         Plaintiff,       )           1:21-CR-00119-CJN
                          )
v.                        )
                          )
GARRET MILLER,            )
                          )
                          )
         Defendant.       )
                          )

MOTION FOR DISCOVERY AND FOR AN EVIDENTIARY HEARING IN
SUPPORT OF DEFENDANT’S CLAIM OF SELECTIVE PROSECUTION
   AS IT RELATES TO COUNTS ONE, TWO AND FOUR OF THE
               SUPERSEDING INDICTMENT
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 2 of 21




                                          TABLE OF CONTENTS

                                                                                                                    Page

TABLE OF CONTENTS................................................................................................2

TABLE OF AUTHORITIES...........................................................................................3

I. BACKGROUND.........................................................................................................4

         A. Garret Miller....................................................................................................4

         B. Portland Riots..................................................................................................6

                  1. Portland Riot Cases Dismissed to Date.................................................8

                  2. Portland Riot Cases Headed for Dismissal.........................................13

                  3. Portland Riot Cases with Extremely Favorable Plea Agreements......15

II. DISCUSSION..........................................................................................................16

III. RELIEF REQUESTED...........................................................................................19

CERTIFICATE OF SERVICE......................................................................................21




                                                             2
            Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 3 of 21




                                         TABLE OF AUTHORITIES

                                                                                                                          Page

Attorney General v. Irish People, Inc., 684 F.2d 928 (D.C. Cir. 1982).......................18

Branch Ministries, Inc. v. Richardson, 970 F.Supp. 11 (D.D.C. 1997)................17, 18

United States v. Armstrong, 517 U.S. 456 (1996).................................................16, 19

United States v. Banks, 368 F.Supp. 1245 (D.S.D. 1973)............................................17

United States v. Crowthers, 456 F.2d 1074 (7th Cir. 1972)............................................4

United States v. Cyprian, 23 F.3d 1189, (3rd Cir.), cert. denied, 513 U.S. 879
(1994)............................................................................................................................17

United States v. Hastings, 126 F.3d 310 (4th Cir. 1997), cert. denied, 523 U.S. 1060
(1997)............................................................................................................................17


                                                           Statutes

18 U.S.C. § 111....................................................................................................5, 8, 18

18 U.S.C. § 231(a)(3)...........................................................................................5, 8, 18




                                                                 3
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 4 of 21




       The government “may not pick and choose for the purpose of selecting

expressions of viewpoint pleasing to it and suppressing those that are not favored.”

United States v. Crowthers, 456 F.2d 1074, 1078 (7th Cir. 1972).

                                    I. BACKGROUND

       A. Garret Miller

       Defendant Garrett Miller is charged in the Superseding Indictment with several

offenses, often in multiplicious counts, related to his entry into the United States

Capitol Building on January 6, 2021. It appears from the discovery provided by the

government that Mr. Miller entered the Capitol Building after the electoral

proceedings had been stopped. While in the Capitol Building, Mr. Miller remained

in the Rotunda. He did not damage any property, nor did he take any property. Mr.

Miller was not armed with weapons when he entered the Capitol. The government

has described, Mr. Miller’s assaultive conduct while in the Capitol Rotunda as

follows:

       Miller went to the police line, at the front of the crowd, and refused to
       move. When officers attempted to push him back Miller fell to the
       ground1 but quickly got up and again refused to move. He yelled,
       “Hooah! Hooah!” at the officers. He then got into a fighting stance with
       one of his legs in front of the other and yelled, “OOOH! OW! OW!


       1
         Video reveals that Mr. Miller was actually pushed to the ground with the assistance of a
night stick to his mid-section.

                                                4
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 5 of 21




      OW!” Officers eventually pushed him back.

Doc. 16 .2 Mr. Miller left the Capitol Building after learning that President Trump

told his supporters to go home.

      Mr. Miller is charged in Counts One and Two,3 with committing civil disorder,

in violation of 18 U.S.C. § 231(a)(3), in relation to his entry into the Rotunda. He is

charged in Count Four with assault on a federal officer, in violation of 18 U.S.C. §

111, presumably related to his alleged refusal to move and yelling “Hooah! Hooah!”

and “OOOH! OW! OW! OW!” while in a “fighting stance” in the Rotunda after being

pushed to the ground with an officer’s night stick.

      Mr. Miller has become familiar with how the Department of Justice has

handled the bulk of the 18 U.S.C. § 231(a)(3) and 18 U.S.C. § 111 charges arising out

of the Portland riots, which took place during the summer of 2020. Unlike simply

getting into an alleged “fighting stance” while yelling “Hooah! Hooah!” and “OOOH!

OW! OW! OW!” at officers, many of those Portland assault cases involved punching

officers, attempting to break bones of officers, putting officers in choke holds or head

locks, and alike. Moreover, often the assaults by rioters in Portland were committed

in order to prevent officers from arresting other rioters.

      2
        Government’s Opposition to Defendant’s Motion to Revoke Magistrate Judge’s
Detention Order.
      3
          Counts he submits are multiplicious

                                                5
        Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 6 of 21




      Based upon the handling of the Portland cases by the new Department of

Justice and the recent completely one-sided and draconian plea agreement offer

recently made to Mr. Miller, Mr. Miller submits he has a “colorable claim” of

selective prosecution. To be absolutely clear, Mr. Miller is not attempting to excuse

his actions on January 6, 2021. Indeed, Mr. Miller has previously stated that many

of his actions were completely wrong. Nevertheless, Mr. Miller should not be treated

differently based upon the political views he espoused viz-a-viz the political views

espoused by the Portland rioters.

      B. Portland Riots

      In May and June of 2020, the City of Portland was the scene of several riots.

Much of the rioting took place on a city block in Portland occupied by the Hatfield

federal courthouse. See Attachment 1. The federal government owns that entire

Portland City block. Id. According to the government:

      ...Portland protests have often been followed by nightly criminal activity
      in the form of vandalism, destruction of property, looting, arson and
      assault. As a result, the Hatfield Courthouse and ICE facility have
      experienced significant damage to the facade and building fixtures
      during the last year. Additionally, mounted building security cameras
      and access control devices have been vandalized or stolen. Other
      federal properties in Portland which have experienced heavy vandalism
      over the last 10 months include the historic Pioneer Federal Courthouse,
      the Gus Solomon Courthouse, the Edith Green Wendall Wyatt Federal
      Office Building and the Citizenship and Immigration Services Building.
      Federal officials estimate $2.3 million in damage has been inflicted on

                                          6
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 7 of 21




       federal buildings in Oregon during the year’s protests, including $1.6
       million in damage to the Hatfield US Courthouse. FPS law enforcement
       officials, Deputy U.S. Marshals, Boarder and Customs Enforcement
       Agents, and other federal law enforcement officers working to protect
       the Hatfield Courthouse have been subjected to threats, aerial fireworks
       (including mortars), high intensity lasers targeting officers’ eyes,4
       thrown rocks, bottles, and balloons filled with paint from demonstrators
       while preforming their duties.

Id.

       Undersigned Counsel has undertaken an extensive review of pleadings filed on

PACER, press releases issued by the United States Attorney’s Office for the District

of Oregon, and various news accounts as they relate to the Portland riots. From that

review, it appears that approximately 74 persons were charged with criminal offenses

arising out of the riots.5 Of those 74 persons, to date, approximately 30 persons have

had their cases dismissed (often with prejudice) upon motion of the government, 12

persons appear to have been offered dismissals upon completing a pre-trial diversion

program, and at least 3 persons have been allowed by the government to plead guilty

to significantly reduced charges.6


       4
        According to the government, such lasers “can temporarily blind an officer and may
cause significant and lasting eye damage to an officer.” See Attachment 2.
       5
        This analysis does not include 18 persons who were charged with simply failure to obey
an order.
       6
         The analysis by Undersigned Counsel appears consistent with one done by the news
media. “Almost Half of Federal Cases Against Portland Rioters Have Been Dismissed,” Wall
Street Journal (April 16, 2021)

                                               7
         Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 8 of 21




       Most of the Portland rioters were charged with a violation of 18 U.S.C. §

231(a)(3) (civil disorder) and/or a violation of 18 U.S.C. § 111 (assault on a federal

officer). These are the same charges brought against Mr. Miller in Counts One, Two

and Four of the Superseding Indictment based upon his participation in the

Washington, D.C. riots.

       Significantly, a large majority of the prosecutions arising out of the Portland

riots appear to have been initiated under former District of Oregon United States

Attorney Bill Jay Williams, who was appointed to that office by former President

Donald Trump. Meanwhile, most if not all of the dismissals, offers of pretrial

diversion, and pleas to significantly reduced charges in these cases came after

President Biden requested the resignation of various United States Attorneys,

including Williams.

              1. Portland Riot Cases Dismissed to Date

              United States v. Travis Williams, NO. 20-CR-296 (D. Or.)
              (Attachment 3)- After taunting law enforcement officials,
              the Defendant lunged toward the face and neck of a Deputy
              United States Marshal. When officers attempted to arrest
              the Defendant, he ripped the communication devices off
              two Marshals’ vests and partially ripped the ballistic vest
              off of one of the Marshals. Tasering the Defendant had no
              affect and he continued fighting the Marshals. He then


(https://www.wsj.com/articles/almost-half-of-federal-cases-against-portland-rioters-have-been-di
smissed-11618501979)

                                               8
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 9 of 21




    tried to break a Marshal’s arm. Following his arrest, the
    Defendant told a jailer, “I almost ripped your buddy’s arm
    off, I am a state wrestler.”

    United States v. Taylor Charles Lemons, NO. 20-CR-374
    (D. Or.) (Attachment 4)- Charged a Deputy United States
    Marshal and struck him with a shield while the Marshal
    was performing his official duties. When arrested,
    Defendant was found with a loaded pistol.

    United States v. Thomas Johnson, NO. 20-MJ-00170 (D.
    Or.) (Attachment 5)- Assaulted a Deputy United States
    Marshal in the face with a shield. Defendant was arrested
    in possession of an asp, OC spray, plated body armor,
    helmet, gas mask, and goggles.

    United States v. Nicholas Joseph Bantista, NO. 20-CR-431
    (D. Or.) (Attachment 6)- Defendant had a previous
    conviction for aggravated assault of a police officer in
    Illinois. During the Portland riots, he struck a federal law
    enforcement official in the head with a rock. Upon arrest,
    he was found in possession of a pellet gun and a nail gun
    power load cartridges.

    United States v. Caleb Willis, NO. 20-CR-296 (D. Or.)
    (Attachment 7)- Along with two other individuals, he
    began punching a Deputy United States Marshal and tried
    to steal the Marshal’s gas mask while the Marshal was
    performing his official duties.

    United States v. Joshua Webb, NO. 20-MJ-00169 (D. Or.)
    (Attachment 8)- Struck a Deputy United States Marshal in
    the face with a shield and then punched him in the face
    while the Marshal was performing his official duties.
    When arrested, the Defendant was found in possession of
    a tactical vest.



                                 9
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 10 of 21




     United States v. David Michael Bouchard, NO. 20-MJ-
     00165 (D. Or.) (Attachment 9)- Assaulted a federal law
     enforcement officer using a headlock maneuver while the
     officer was performing his official duties. When arrested,
     Defendant was found in possession of a shield and leaf
     blower.

     United States v. Rebecca Mota Gonzalez, NO. 20-MK-
     00168 (D. Or.) (Attachment 10 )- Punched a Deputy United
     States Marshal in the face while the Marshal was
     performing his official duties. When arrested, Defendant
     was found in possession of a gas mask and goggles.

     United States v. Evan Louis Kriechbaum, NO. 20-MJ-
     00178 (D. Or.) (Attachment 11 )- Elbowed a uniformed
     law enforcement officer in the face while the officer was
     performing his official duties.

     United States v. Giovanni Terrance Bondurant, NO. 20-
     CR-302 (D. Or.) (Attachment 12)- Forcibly assaulted a law
     enforcement officer from behind when the office was in the
     process of arresting another rioter. When arrested,
     Defendant was found in possession of a shield and gas
     mask.

     United States v. Patrick Stafford, NO. 20-CR-295 (D. Or.)
     (Attachment 13)- Slammed a Deputy United States Marshal
     with a shield allowing another rioter who the Marshal was
     attempting to arrest to escape.

     United States v. Taimane Jame Teo, NO. 20-CR-205 (D.
     Or.) (Attachment 14)- Shined laser into the eyes of a
     federal law enforcement officer while the officer was
     performing his official duties. The officer could still see
     spots 15 minutes after the assault.




                                 10
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 11 of 21




     United States v. Gretchen Margaret Blank, NO. 20-CR-224
     (D. Or.) (Attachment 15)- Assaulted a federal law
     enforcement officer using a shield while the officer was in
     the process of making an arrest.

     United States v. Christopher Fellini, NO. 20-CR-212 (D.
     Or.) (Attachment 16)- Assaulted a federal law enforcement
     officer with a laser while the officer was performing his
     official duties, resisted arrest, and was found with pepper
     gel and a knife upon his arrest.

     United States v. Stephen Edward Odonnell, NO. 20-MJ-
     00166 (D. Or.) (Attachment 17)- Threw a hard object that
     struck a federal law enforcement officer in the face while
     the officer was performing his official duties.

     United States v. Nathan Onderdonk-Snow, NO. 20-CR-293
     (D. Or.) (Attachment 18)- Shoved a Deputy United States
     Marshal from behind with a shield while the Marshal was
     performing his official duties and resisted arrest.

     United States v. Brodie Storey, NO. 20-CR-330 (D. Or.)
     (Attachment 19)- Lunged at and tackled a Deputy United
     States Marshal while the Marshal was performing his
     official duties.

     United States v. Jeffrie Cary, NO. 20-CR-329 (D. Or.)
     (Attachment 20)- Attacked a Deputy United States Marshal
     with a shield while the Marshal was performing his official
     duties.

     United States v. Jordan Matthew Johnson, NO. 20-MJ-
     00179 (D. Or.) (Attachment 21)- Attempted to grab a
     smoke grenade and struck a Deputy United States Marshal
     in the head while resisting arrest.




                                 11
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 12 of 21




     United States v. Jesse Herman Bates, NO. 20-CR-245 (D.
     Or.) (Attachment 22)- Shot medic in the chest with a metal
     ball bearing. Defendant was arrested with a crowbar.

     United States v. Michelle Peterson O’Connor, NO. 20-CR-
     00023 (D. Or.) (Attachment 23)- Struck a law enforcement
     officer in the head with a helmet and “rung his bell.”

     United States v. William Grant Reuland, NO. 20-CR-460
     (D. Or.) (Attachment 24)- Engaged in civil disorder by
     shining lasers at various law enforcement officials.

     United States v. Travis Hessel, NO. 20-CR-450 (D. Or.)-
     Arrested and later indicted for civil disorder by interfering
     with law enforcement officials engaged in their official
     duties. The details are unknown because the complaint
     was never unsealed.

     United States v. Richard Singlestad, NO. 20-MJ-00028 (D.
     Or.)- Arrested for civil disorder by interfering with law
     enforcement officials engaged in their official duties. The
     details are unknown because the complaint was never
     unsealed.

     United States v. Benjamin Wood-Pavich, NO. 20-CR-209
     (D. Or.)- Charged with assault of a federal official while
     the official was performing his official duties. The details
     are unknown because a complaint was not filed.

     United States v. Jerusalem Callahan, NO. 20-CR-247 (D.
     Or.)- Charged with destruction of federal property. The
     details are unknown because a complaint was not filed.

     United States v. Zachary Roy Duffly, NO. 20-CR-241 (D.
     Or.)- Charged with impeding and obstructing governmental
     employees in performance of their official duties. The
     details are unknown because a complaint was not filed.

                                  12
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 13 of 21




     United States v. Jennifer Lynne Kristiansen, NO. 20-CR-45
     (D. Or.)- Charged with assault of a federal official while
     the official was performing his official duties and failure to
     obey lawful orders. The details are unknown because a
     complaint was not filed.

     United States v. Douglas Robert Dean, NO. 20-CR-279 (D.
     Or.)- Charged with assault of a federal official while the
     official was performing his official duties. The details are
     unknown because a complaint was not filed.

     United States v. Pablo Avvacato, NO. 20-CR-278 (D. Or.)-
     Charged with assault of a federal official while the official
     was performing his official duties. The details are unknown
     because a complaint was not filed.

     2. Portland Riot Cases Headed for Dismissal

     United States v. Pedro Aldo Ramos, Jr., NO. 20-CR-290
     (D. Or.) (Attachment 25)- Punched a law enforcement
     officer in the face. Defendant was charged with civil
     disorder.

     United States v. Kristopher Michael Donnelly, NO. 20-CR-
     436 (D. Or.) (Attachment 26)- Destroyed a police station
     window with a hammer and forcefully elbowed an officer
     in the face who attempted to arrest him. Defendant also
     was throwing frozen eggs and other hard objects at
     officers. Defendant was charged with civil disorder.

     United States v. Lillith Etienne Grin, NO. 20-CR-290 (D.
     Or.) (Attachment 27)- Assaulted a Deputy United States
     Marshall with a laser, thereby affecting his vision “for 30
     minutes after the incident” that resulted in “blurry vision
     and ‘sunspots’” for the officer. Defendant also resisted
     arrest.



                                  13
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 14 of 21




     United States v. Joshua Warner, NO. 20-CR-442 (D. Or.)
     (Attachment 2)- Assaulted law enforcement officials by
     pointing a laser at their eyes and resisted arrest. Defendant
     was indicted for civil disorder.

     United States v. Charles Randolph Comfort, NO. 20-CR-
     290 (D. Or.) (Attachment 28)- Assaulted a law enforcement
     officer by repeatedly charging at him with a shield.
     Defendant was indicted for civil disorder.

     United States v. Alexandra Eutin, NO. 20-CR-459 (D. Or.)
     (Attachment 29)- Struck a law enforcement officer in the
     head with a wood sign/shield while officer was attempting
     to arrest another rioter. Defendant was indicted for civil
     disorder.

     United States v. Skyler Ward Rider, NO. 20-CR-496 (D.
     Or.)- Defendant was indicted for civil disorder in violation
     of 18 U.S.C. § 231(a)(3) and felony assault on a federal
     officer in violation of 18 U.S.C. § 111. The details are
     unknown because a complaint was not filed.

     United States v. Sebastián Dunbar, NO. 20-CR-289 (D.
     Or.)- Defendant was indicted for assault on a federal
     officer in violation of 18 U.S.C. § 111. The details are
     unknown because a complaint was not filed.

     United States v. Meganne Elizabeth Englich-Mills, NO. 20-
     CR-458 (D. Or.)- Defendant was indicted for civil disorder
     in violation of 18 U.S.C. § 231(a)(3). The details are
     unknown because a complaint was not filed.

     United States v. Phillip John Wenzel , NO. 20-CR-464 (D.
     Or.)- Defendant was indicted for civil disorder in violation
     of 18 U.S.C. § 231(a)(3). The details are unknown because
     a complaint was not filed.



                                  14
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 15 of 21




                United States v. Ty John Fox, NO. 20-CR-501 (D. Or.)-
                Defendant was indicted for civil disorder in violation of 18
                U.S.C. § 231(a)(3). The details are unknown because a
                complaint was not filed.

                United States v. Alexa Daron Graham, NO. 20-CR-449 (D.
                Or.)- Defendant was indicted for pointing a laser at an
                aircraft in violation of 18 U.S.C. § 39a.

                3. Portland Riot Cases with Extremely Favorable Plea Agreements

                United States v. Jeffrey Richard Singer, NO. 20-CR-218
                (D. Or.) (Attachment 30)- Defendant had a “reoccurring
                role” in the Portland riots and charged at an officer who
                was trying to arrest him and injured the officer’s thumb.
                Defendant also broke several windows at a private business
                and stole a United States flag. Although the defendant was
                charged with civil disorder and theft of government
                property, the civil disorder charge was dismissed, and
                Defendant was allowed to plead to simply stealing the flag.
                Because the government “appreciated” the Defendant not
                engaging in further rioting after his arrest, it recommended
                a sentence of “time served” and one year supervised
                release.

                United States v. Anthony Amoss, NO. 21-MJ-00113 (D.
                Or.) (Attachment 1)- Defendant broke a window of the
                federal courthouse with a rock. The cost to replace
                windows was over $1,000 a piece. Defendant was allowed
                to plead to a citation only.7


       7
        In the complaint against Amoss, the government noted: “Protest events in Portland are
primarily attended by people in ‘black bloc,” a term used to describe the all black, nondescript
clothing. ANTIFA and other groups have stated that the intent of wearing ‘black block’ is to
protect members of the group willing to take ‘direct action’ by making it difficult for law
enforcement to identify individuals and further anonymizing them (‘direct action’ is most often a
criminal act of vandalizing property or assaulting people).”

                                               15
       Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 16 of 21




              United States v. Carly Anne Ballard, NO. 20-MJ-000083
              (D. Or.) (Attachment 31)- Resisted arrest by kicking a
              United States Marshal. Defendant was allowed to plead to
              a citation only.

                                  II. DISCUSSION

      While the government has “broad discretion” in “enforc[ing] the Nation’s

criminal laws,” that discretion is, nevertheless, “subject to constitutional constraints.”

United States v. Armstrong, 517 U.S. 456, 465 (1996) (citations omitted). “One of

these constraints, imposed by the equal protection component of the Due Process

Clause of the Fifth Amendment” is that the government cannot pursue criminal

charges against a citizen that amounts to a “‘practical denial’ of equal protection of

law.” Id. (citations omitted). Such a pursuit would give rise to a claim of “selective

prosecution.” Id.

      While “selective prosecution” claims generally involve claims of disparate

treatment based upon race or religion, it is clear that a claim of selective prosecution

can be based upon the disparate treatment of those espousing different political

viewpoints.

      It is clear that discriminatory enforcement of the law, by either state or
      federal officials, constitutes a denial of equal protection. Yick Wo v.
      Hopkins, 118 U.S. 356, 6 S.Ct. 1064, 30 L.Ed. 220 (1886); Washington
      v. United States, 130 U.S.App.D.C. 374, 401 F.2d 915 (1968). The
      primary way in which discriminatory law enforcement can be exhibited
      is by the use of the prosecutorial prerogative itself to discriminate

                                           16
           Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 17 of 21




       against those whose constitutionally protected views or activities are not
       popular with the government (selective prosecution).

United States v. Banks, 368 F.Supp. 1245, 1251 (D.S.D. 1973).8 Moreover, while the

government will argue that Mr. Miller was not engaged in constitutionally protected

activities when he entered the Capitol on January 6, 2021, neither were the Portland

rioters engaged in constitutionally protected activities when they attacked federal

officers in Portland and assaulted various federal buildings. Thus, it appears at first

blush that Mr. Miller has been treated differently by the government than the Portland

rioters based upon the politics involved. Indeed, the fact that most, if not, all of the

Portland dismissals, offers of pretrial diversion, and pleas to significantly reduced

charges came after a change in the Department of Justice is strong evidence of Mr.

Miller’s claim of potential selective prosecution.

       Mr. Miller acknowledges that a person asserting a “selective prosecution”

claim has a “heavy burden.” Branch Ministries, 970 F.Supp. at 15. He likewise

acknowledges that, to show selective prosecution, he must show that (1) he was

treated differently from others similarly situated with regard to his criminal

       8
         See also, United States v. Hastings, 126 F.3d 310, 311 (4th Cir. 1997), cert. denied, 523
U.S. 1060 (1997) (“A prosecution also cannot be motivated by a suspect's exercise of
constitutional rights through participation in political activity.”); United States v. Cyprian, 23
F.3d 1189, 1195 n. 10 (3rd Cir.), cert. denied, 513 U.S. 879 (1994) (““Selective prosecution is
grounds for acquittal only if the basis of selection is a forbidden ground, such as race, religion or
political opinion.”); Branch Ministries, Inc. v. Richardson, 970 F.Supp. 11 (D. D.C. 1997)
(similar).

                                                 17
       Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 18 of 21




prosecution and (2) charges were improperly motivated based on his political beliefs.

See Attorney General v. Irish People, Inc., 684 F.2d 928, 947 (D.C. Cir. 1982).

Finally, he acknowledges that, to obtain discovery or an evidentiary hearing, he “must

offer at least a colorable claim’” as to these two prongs. Branch Ministries, 970

F.Supp. at 16.

      Still, Mr. Miller “is not required to produce direct evidence of intent; indeed,

direct evidence of motive or intent is rarely available. As in any equal protection case,

evidence concerning the unequal application of the law, statistical disparities and

other indirect evidence of intent may be used to show bias or discriminatory motive.”

Branch Ministries, 970 F.Supp. at 17.

      Here, Mr. Miller submits that he has made “a colorable claim” that, at least

with regard to Counts One, Two, and Four, he is the subject of selective prosecution

when compared with those arrested for violations of 18 U.S.C. § 231(a)(3) and 18

U.S.C. § 111 in relation to the Portland riots. First, as noted above, a large majority

of the Portland rioters charged with identical offenses arising out of a “political riot”

had their cases dismissed, were offered pretrial diversion, or plead to significantly

reduced charges. And, unlike Mr. Miller, many of the Portland rioters engaged in

serious assaultive conduct such as punching officers, attempting to break bones of

officers, putting officers in choke holds or head locks, and alike. Second, as noted

                                           18
       Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 19 of 21




above, it can easily be established that most, if not all, of the Portland dismissals,

offers of pretrial diversion, and pleas to significantly reduced charges came after a

change from the Republican administration to the Democratic administration running

the Department of Justice.

                             III. RELIEF REQUESTED

      Based upon the above showing of a “colorable claim” of selective prosecution,

Mr. Miller respectfully requests this Court order discovery in which the “Government

must assemble from its own files documents which might corroborate or refute his

selective prosecution] claim.” See Armstrong, 517 U.S. at 468. In addition, Mr.

Miller respectfully requests this Court hold an evidentiary hearing to which Mr.

Miller can subpoena those officials overseeing the prosecutions of the Portland

arrestees and those overseeing the officials in charge of Mr. Miller’s case in order to

“corroborate or refute” his selective prosecution claim.




                                          19
Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 20 of 21




                                   Respectfully submitted,



                                   /s/ F. Clinton Broden
                                   F. Clinton Broden
                                   TX Bar No. 24001495
                                   Broden & Mickelsen
                                   2600 State Street
                                   Dallas, Texas 75204
                                   214-720-9552
                                   214-720-9594 (facsimile)
                                   clint@texascrimlaw.com

                                   Attorney for Defendant
                                   Garret Miller




                              20
       Case 1:21-cr-00119-CJN Document 32 Filed 06/24/21 Page 21 of 21




                         CERTIFICATE OF SERVICE

      I, F. Clinton Broden, certify that, on June 24, 2021 I caused a copy of the above

document to be served by electronic means on:

      Elizabeth C. Kelley
      United States Attorney's Office
      555 4th Street, N.W.
      Washington, DC 20350


                                                     /s/ F. Clinton Broden
                                                     F. Clinton Broden




                                          21
